DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action has been made non-final because the new grounds are not directly and only necessitated by applicant's amendments.  The rejections set forth in the office action mailed on February 15, 2022 have been withdrawn.  Upon further consideration, the following prior art rejections are set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-6, 10 and 14-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maspero et al (US 2006/0136071).
	Regarding claim 5, Maspero teaches an orthopedic implant ([0007]) comprising a composite body including a first porous section and a second solid portion bonded to the first porous portion (Figure 6).  The first porous portion comprises a network of polymer ([0019]) granules ([0017]) bonded together at contact points and defining a plurality of interstitial spaces between the network of granules ([0028]).
	Maspero teaches that the first porous portion can be made from a variety of thermoplastic polymers ([0019]) and the solid portion can also be made from a variety of thermoplastic polymers ([0032]), however, it fails to explicitly teach that the first and second polymers are different.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the teachings of Maspero to select two different types of polymers for the first and second portion of the composite body.  One would have been motivated to provide different properties to the different sections of the implant, such as the amount of biocompatibility and the amount of biodegradability.  
	Regarding claim 6, Maspero teaches that the first thermoplastic polymer can be a polycaprolactone (PCL), polylactides (PLA), polyglycolides (PGA), or polyurethane ([0019]).
Regarding claim 10, Maspero teaches that the second thermoplastic polymer can be a polycaprolactone (PCL), polylactides (PLA), polyglycolides (PGA), or polyurethane ([0032]).
Regarding claim 14-15, Maspero teaches that the second solid portion is configured as a solid skin (Figure 6).
Regarding claim 16, Maspero teaches that the granules are melt bonded together at the contact points ([0040]).
Regarding claim 17, Maspero teaches that the interstitial spaces have a pore size which ranges from 10 to 2000 microns ([0041]).
Regarding claim 18, Maspero teaches that each granule of the network of granules defines a polymer granule surface wherein each polymer granule surface defines a microporous surface porosity comprising a plurality of micropores ([0020]).
Regarding claim 19, Maspero teaches that the granules have an average size of 100 to 2000 microns (0.1 to 2 mm).  Given that these are the granules that have surface porosity, the surface pores would necessarily have pores smaller than 100 to 2000 microns.
Regarding claim 20, Maspero teaches that the polymer granule surface further comprises a coating powder ([0024]) on at least a portion of the polymer granule surface ([0023]).
Regarding claim 21, Maspero teaches that the coating layer thickness ranges from 1 to 300 microns ([0023]) and therefore, the particle size of the coating would necessarily be less than 1 to 300 microns.  
Regarding claim 22, Maspero teaches that the granules have an average size of 100 to 2000 microns (0.1 to 2 mm).
Regarding claim 23, Maspero teaches that any porosity can be obtained ([0017]).
Claims 7-9 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maspero et al (US 2006/0136071) in view of Roeder et al (US 2008/0206297).
The discussion regarding Maspero in paragraph 4 above is incorporated here by reference.
Regarding claim 7-9, Maspero teaches that the first thermoplastic polymer can be a polyurethane ([0019]).
However, fails to teaches that the polymer is PEEK.
Roeder teaches an orthopedic implant ([0005]) which incorporates either polyurethane or PEEK as a non-resorbable polymer ([0027]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the PEEK of Roeder in the place of the polyurethane of Maspero.  It would have been nothing more than using a known equivalent in a typical application to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Regarding claim 11, Maspero teaches that the second thermoplastic polymer can be a polyurethane ([0032]).
However, fails to teaches that the polymer is polyethylene.
Roeder teaches an orthopedic implant ([0005]) which incorporates either polyurethane or polyethylene as a non-resorbable polymer ([0027]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the polyethylene of Roeder in the place of the polyurethane of Maspero.  It would have been nothing more than using a known equivalent in a typical application to achieve predictable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered and are addressed below:
Applicant’s argument:  Roeder does not disclose the claimed orthopedic implant.
Examiner’s response:  Roeder is no longer used as the primary reference, it is used as a secondary reference as is not used for teaching the granules limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/               Primary Examiner, Art Unit 1764